Citation Nr: 1735839	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  99-13 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to an effective date earlier than March 15, 2009, for the award of a total disability rating based on individual unemployability as the result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from December 1957 to May 1958, April 1959 to July 1967, May 1968 to May 1972, March 1973 to March 1975, and October 1976 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, that granted a TDIU, effective March 15, 2009.

In February 2017, this matter was remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to a TDIU on January 22, 1999. 

2.  The Veteran's service-connected disabilities did not meet the percentage rating standards for consideration of the award of a schedular TDIU at any time before March 15, 2009.

3.  Prior to March 15, 2009, the Veteran's service-connected disabilities have not been shown to render him unable to establish and maintain substantially gainful employment.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 15, 2009, are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.155 (a), 3.400 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In addition, the Veteran's claim arises from an appeal of the effective date assigned following the grant of entitlement to individual unemployability.  Courts have held that once the claim is substantiated, additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA. 


II. Earlier Effective Date

The Veteran argues that he is entitled to an effective date earlier than March 15, 2009, for the award of a TDIU.  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a claim for an earlier effective date for a TDIU.  Hurd v. West, 13 Vet. App. 449 (2000).  The effective date of an award of increased compensation is the earliest date when it is factually ascertainable that an increase in disability had occurred, if the application is received within one year from such date.  Otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 2014); 38 C.F.R. § 3.400(o) (2016); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

As set forth in the Board's February 2017 remand, in this case, the Veteran filed a claim of entitlement to a TDIU on January 22, 1999.  The Veteran has not contended, nor does the evidence show, that the Veteran filed an application for a TDIU before that date, nor is there any indication of an earlier pending claim.  Thus, with a date of claim for a TDIU established as January 22, 1999, an effective date as early as January 22, 1998, is available for the award of a TDIU, but only if it is factually ascertainable that Veteran's increase in disability preceded the date of claim by one year or less.

In that regard, the Board notes that the Veteran's service-connected disabilities have not met the percentage rating standards for consideration of the award of a schedular TDIU at any time before March 15, 2009.  38 C.F.R. § 4.16(a) (2016).  More specifically, the Veteran was in receipt of combined 10 percent rating before January 22, 1999, reflecting a 10 percent disability rating for posttraumatic stress disorder (PTSD), a noncompensable rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 20 percent rating from January 22, 1999, to February 2, 2004, reflecting a 10 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 40 percent disability rating from February 2, 2004, to July 26, 2006, reflecting a 30 percent rating for PTSD, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  The Veteran was in receipt of a combined 50 percent disability rating from July 26, 2006, to March 15, 2009, reflecting a 30 percent rating for PTSD, a 20 percent rating for diabetes, a 10 percent rating for tinnitus, and a noncompensable rating for hearing loss.  

While the Veteran's service-connected disabilities did not meet the schedular criteria for the award of a TDIU before March 15, 2009, VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited, however, from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular disability rating under 38 C.F.R. § 4.16 (b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  

In this case, the record indicates that the Veteran has been unemployed throughout the period under consideration.  He contends that his unemployment is due to his service-connected disorders.  As such, the Board in February 2017 remanded this matter for referral to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16 (b).

In May 2017, the Director of C&P reviewed of the evidentiary record, with the application of reasonable doubt, and found that the evidence did not demonstrate the Veteran was unable to secure or follow substantially gainful employment due to his service-connected disabilities prior to March 15, 2009.  Accordingly, entitlement to a TDIU evaluation prior to March 15, 2009 on an extra-schedular basis was denied. 

In this case, the Board finds that entitlement to an earlier effective date for the grant of individual unemployability is not warranted.  A review of the evidence prior to March 15, 2009, indicates that the Veteran's service-connected disabilities prior to March 15, 2009, did not prevented him from securing or following substantially gainful employment.  

The evidence from January 22, 1998 to January 22, 1999, consists of VA treatment records, a six week PTSD program from August to October 1998, a May 1998 psychiatric evaluation, and August and December 1998 VA examinations.  The evidence during this period was mixed regarding whether the Veteran even had PTSD.  The August 1998 examiner found no PTSD, while other providers diagnosed and treated the Veteran for this disorder.  The Veteran was indicated to be generally attentive and doing well.  These clinical records contain no finding or discussion that the Veteran's PTSD rendered him unemployable, although it was noted that the Veteran had been unemployed since approximately 1991.  There was no discussion of hearing loss or tinnitus in these records.  Under these circumstances, the Board can find no easily definable date in the year prior to the date of receipt of the claim that is indicative of increased service-connected symptoms demonstrating entitlement to a TDIU.  

From January 22, 1999 to February 2, 2004, the relevant evidence consists of a hearing at the RO in March 1999, and a hearing before the Board in March 2001, as well as VA treatment records, a January 2000 report of a private physician, October 2001 psychiatric evaluation, and April and May VA examinations for PTSD, hearing loss and tinnitus.  The Veteran was also granted entitlement to Social Security Administration disability benefits.  

At the hearings, the Veteran testified that his service-connected PTSD affected his employment in that it affected his ability to concentrate.  He reported that he would forget tasks and need to redo them.  He also reported disturbance from flashbacks on the job.  He reported no absenteeism or lost work due to PTSD stating that "showing up for work has been part of my make up for years."  The Veteran reported that he last worked full-time in construction doing drilling and blasting, and that he quit his job due to a back injury.  He indicated that he mostly worked alone in blasting work.  That was in 1981.  The Veteran reported that in 1986-87, he worked part-time in a toy factory, and that he did some small engine repair in 1990 before completely retiring in 1991.  He reported that he just couldn't put up with people and didn't trust those he worked with, but also indicated that he generally got along with his fellow employees.

In January 2000, a private physician indicated that the Veteran had emotional disturbance, anxiety symptoms secondary to PTSD, and general personality dysfunction and maladjustment associated with a personality disorder.  The physician stated that the significance of the Veteran's psychiatric symptoms was such as to be considered totally disabling.  

The Veteran was afforded a VA psychiatric examination in April 2003.  In this examination, the Veteran denied nightmares, but had some problems falling asleep.  He denied chronic intrusive thoughts of war, but did indicate that he would remember soldiers that were killed.  The Veteran reported exaggerated startle response, crowd avoidance, and stated that he did not like war movies.  However, the Veteran would go to restaurants, and he indicated that Vietnamese people did not bother him.  The Veteran was noted to have a good social support with a stable marriage, and his thought processes were logical and tight, with no impairment of memory, and no hallucinations, delusions, or suicidal or homicidal ideation.  The examiner found that the Veteran's symptoms reflected mild PTSD.  The examiner also opined that evidence of a panic disorder was not related to PTSD and that the Veteran's PTSD would make it difficult for him to hold employment in "some work settings."  However, the examiner did not indicate that the Veteran's condition was severe enough to render the Veteran unable to find and hold substantially gainful employment.  

A review of the May 2003 audiological evaluation and VA treatment records did not indicate that the Veteran was unemployable due to his service-connected disabilities.

The evidence from February 2, 2004 to July 26, 2006, consists primarily of a February 2004 psychiatric evaluation, and VA treatment records.  

The February 2004 physician indicated that the Veteran continued to struggle with the distress he experienced from the memories of his military service.  The Veteran was noted to travel to see his children and indicated that his primary ongoing symptoms had to do with struggling to control the expression of emotion, especially his anger.  His symptoms were further aggravated by the pain, loss of function and hassle of dealing with insurance companies all stemming from an on-the-job injury when he was working construction.  The Veteran reported that he would avoid stressful situations and isolate himself socially.  He also reported that he would read a lot to distract himself from the intrusive and disturbing memories.  Symptoms were noted to include anger, avoidance, anxiety, and social withdrawal. The physician indicated that the Veteran presented with ongoing complaints of intrusive and disturbing memories stemming from his military experience.  Objective test results (Trauma Symptom Inventory) indicated a valid report of several trauma related symptoms, and the Veteran's elevated test scales were associated with clinically significant levels of psychological distress and maladjustment. 

VA treatment records noted that the Veteran denied panic attacks and that his anxiety was more controlled with medication.  In January 2005, the Veteran denied any nightmares and indicated that he was planning to go to Florida for a week.  The Veteran denied any active suicidal or homicidal ideation, his mood was upbeat and his affect was full and appropriate.  Thought process was rational and goal directed without any looseness of association.  In April 2005, the Veteran was planning a trip to Vermont for the summer.  The Veteran was noted to smile frequently and was talkative with good eye contact.  An Assessment of Ability To Do Work related Activities dated March 2005 was received on May 25, 2005.  This examination showed generalized stress per clinical interview and history.  Finally, evidence received from the Social Security Administration showed that the Veteran was evaluated on several occasions.  The Veteran's history of back problems and problems with his hands was noted, as well as the Veteran history of PTSD.  It was noted that the Veteran's back pain precluded heavy lifting.  

Evidence received from July 26, 2006 to March 15, 2009, consists of VA examinations dated in July, August, and December 2006, and September 2008, as well as VA treatment records. 

The July 2006 examiner examined the Veteran in connection with his PTSD.  The examination for PTSD noted that the Veteran's behavior was within normal limits throughout the examination.  He displayed no significant anxiety or dysphonia and speech was within normal limits.  Mood was euthymic and affect was appropriate.  Thought processes and associations were logical and tight.  There was no loosening of associations noted, nor was there any confusion.  Memory was grossly intact and the Veteran was oriented in all spheres.  The Veteran did not report any hallucinations or delusions.  Insight was adequate as was judgment.  The Veteran denied suicidal or homicidal.  A GAF of 52 was assigned.  In connection with the Veteran's claim for individual unemployability, the examiner stated that "I did not find evidence that his PTSD symptoms preclude employment.  He did not report impaired social functioning, but he does very little socializing.  He reports alcohol use as described above.  He denies drug use.  No impairment in thought processing or communication was noted.  I did not find evidence of PTSD symptoms precluded activities of daily living.  I do not find evidence of another psychiatric disorder in today's examination."

In connection with his hearing loss and tinnitus, the Veteran was afforded a VA examination in August 2006.  After examination, the examiner found that: 

It is the opinion of this/examiner that hearing loss and/or tinnitus does not render a person unemployable.  The veteran was able to score 96% out of 100% on word recognition at a normal conversational level with the right ear and 68% out of 100% with the left ear.  Aural and/or vocational rehabilitation may enhance his ability to obtain/maintain gainful employment.

The Veteran was examined in December 2006 in connection with his diabetes mellitus.  After examination, the examiner stated that: 

There is no functional impairment from his diabetes.  The medical opinion is properly stated.  He is not having any symptoms related to his diabetes.  Hypoglycemia is outlined above.  He has not been in ketoacidosis.  His treatment is noted above.  He has never required insulin.  He has gained weight in the last year.  His activities are not restricted as a result of his diabetes.  His cardiovascular exam is normal.  His neurological exam is normal.  There is no evidence of retinopathy.  His skin examination and feet are normal.  There is no history of bowel or bladder function impairment.

The Veteran was again examined in connection with the Veteran PTSD in September 2008.  After examination, the examiner stated that: 

In my opinion the veteran's Posttraumatic Stress disorder symptoms are relatively mild and would not impair his occupational functioning to a significant degree.  This veteran describes no psychosocial functional status and quality of life changes since his last examination.  Again the veteran has not worked for 20 years due to his back problems.  His routine responsibilities of self-care and family role functioning are fairly good.  His physical health is notable for numerous chronic medical problems.  He has a few social relationships and the veteran describes a few leisure pursuits.  He has no other mental disorders.  It is possible that the veteran's PTSD symptoms are in responsible for his impairment in functional status and quality of life.  It appears that his medical problems contribute significantly to his impairment in functional status and quality of life.  He has no other mental disorders.  He does not have a drug or alcohol abuse disorder.  His prognosis is fair.  He is capable of managing his benefit payments in his own best interest.  There are PTSD signs and symptoms that are mild and would likely decrease work efficiency only during periods of significant stress.  Again the Veteran stopped working due to his back problems not due to his PTSD signs and symptoms.  At this point his symptoms appear relatively mild and fairly well treated with the Prozac.  He describes mild to moderate social impairment.  He does describe some decrease in social interactions with others.  However, on the whole it appears that his symptoms of PTSD are relatively mild and mildly impact his social functioning at this time.

A September 2008 VA examination in connection with the Veteran diabetes mellitus found that the "Veteran s service connected Diabetes Mellitus Type II would not limit his ability to obtain or maintain gainful employment."

And finally, the Veteran was afforded an opinion specifically in connection with his individual unemployability claim dated in September 2008.  This examiner stated that: 

This veteran underwent an audio examination general medical examination for diabetes mellitus and review of posttraumatic stress disorder.  All three examiners opine[d] there were only minimal effects of the posttraumatic stress disorder, hearing loss, tinnitus, and diabetes mellitus on his ability to secure employment both sedentary and physical.  This suffices the two-way memo.  The cumulative effect of all his service-connected disabilities are not enough to preclude manual or sedentary labor.

After considering the record in its entirety, the Board concludes that the evidence of record establishes that the physical manifestations of the Veteran's service-connected disabilities, combined with the psychological manifestations of the service-connected PTSD, have rendered him unable to obtain and maintain substantially gainful employment since March 15, 2009.  Prior to that date, however, the evidence and opinions, while demonstrating an affect upon possible employment, indicate that the Veteran's service-connected disabilities did not preclude him from obtaining and maintaining substantially gainful employment.  

The Board has considered the fact that the Veteran has been unemployed during the period in question.  Assignment of a TDIU evaluation, however, requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Id.

The Board finds that the most probative evidence establishes that the Veteran was not incapable of performing the physical and mental acts required for employment consistent with his educational background and work history, as a result of his service-connected disabilities prior to March 15, 2009.  In this regard, the Board notes that the Veteran had been awarded disability benefits from the Social Security Administration.  However, these benefits were awarded in part for non-service connected disabilities, which may not be considered in assigning a TDIU.  See also Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (SSA administrative decisions and regulations are not binding on VA or the Board).

When the effects of his nonservice-connected disabilities were removed from the equation, as set forth above, VA examiners consistently concluded that the Veteran was not incapable of obtaining or maintaining substantially gainful employment.  The Board has carefully considered the January 2000 private medical opinion to the effect that the Veteran had psychiatric symptoms which were totally disabling, but finds that the VA medical opinions outweigh this opinion, both in terms of quantity and quality.  Most significantly, the private physician who provided the January 2000 opinion appeared to ascribe a portion of the Veteran's disability to "general personality dysfunction and maladjustment associated with a personality disorder."  As nonservice-connected disabilities, including a personality disorder, may not be considered in assigning a TDIU, this reduces the probative value of the opinion for purposes of determining whether the Veteran's service-connected disabilities prevented him from obtaining and maintaining substantially gainful employment.  

Based on the above, the Board finds that the weight of the evidence in this case indicates that the Veteran's service-connected disabilities did not render him unable to obtain or maintain substantially gainful employment prior to March 15, 2009.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Thus an effective date earlier than March 15, 2009, for the grant of individual unemployability is not warranted. 


ORDER

An effective date earlier than March 15, 2009, for the award of a total disability rating based on individual unemployability as the result of service-connected disability is denied.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


